Citation Nr: 0012487	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for prostate cancer, 
including as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968, and from November 1972 to February 1973, with 
additional service in a Reserve unit.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied the benefits sought 
on appeal.  The veteran timely filed an appeal with the Board 
of Veterans' Appeals.  

In February 2000, the veteran was scheduled for a Board 
hearing in Washington, DC, pursuant to his October 1998 
request (on his VA Form 9, Appeal to the Board of Veterans' 
Appeals).  However, he failed to report to the hearing, and 
has not requested that the hearing be rescheduled.  Hence, 
the veteran's request for a Board hearing in deemed 
withdrawn, and the issues on appeal will be decided on the 
basis of the current record.


FINDINGS OF FACT

1.  After the veteran was diagnosed with bladder cancer in 
1995, he underwent bladder and prostate removal.  

2.  Bladder cancer was not present within service, or within 
one year after the veteran's discharge from service, and is 
not among the chronic disorders for which the Secretary of VA 
has determined that a positive association with exposure to 
herbicide agents used in Vietnam exists.  

3.  There is otherwise no competent medical evidence of a 
nexus between the veteran's bladder cancer, with resulting 
bladder removal, and his service, including claimed exposure 
to Agent Orange during service.

4.  There is no competent medical evidence that the veteran 
currently has prostate cancer, or that he had prostate cancer 
at any time prior to the removal of the prostate due to 
bladder cancer. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bladder cancer, including as due to herbicide (Agent Orange) 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
prostate cancer, including as due to herbicide (Agent Orange) 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection also may be presumed, for certain chronic 
diseases, such as malignant tumors, which develop to a 
compensable degree within a prescribed period after discharge 
from service (one year for maligant tumors), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. 3.307, 3.309 (1999).

Moreover, a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era and 
has one of the diseases listed in 38 C.F.R. § 3.309(e) (1999) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999).  See 38 C.F.R. § 3.307(a)(6)(ii) (1999).  
The disorders listed in 38 C.F.R. § 3.309(e) are as follows:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

The presumptive provisions do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  Although Combee specifically dealt with radiation 
claims, it also, by analogy, would apply to Agent Orange 
claims.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  
Thus, in this case, the veteran may establish service 
connection for bladder cancer or prostate cancer with proof 
of actual direct causation, in this case by either exposure 
to Agent Orange or other injury or disease in service.   

Before the Board may address the merits of the veteran's 
claims, however, it must first be established that each claim 
is well grounded.  In order for a service connection claim to 
be well grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See also Epps v. Gober, 126 F.3d 1464, 1468 (1997).  The 
nexus requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection manifested 
itself to a compensable degree within the prescribed period.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.

In November 1996, the veteran filed a claim for service 
connection for bladder cancer and prostate cancer.  He 
contends that these conditions are related to his exposure to 
Agent Orange in service.  He admits that bladder cancer is 
not one of the nine presumptive diseases, but contends that 
he had prostate cancer, which is a presumptive disorder 
associated with herbicide exposure, and prostate cancer was 
related to the bladder cancer.  He contends that, if he had 
not had prostate cancer, they would not have removed his 
prostate in June 1995.  At another time he contended that, if 
his bladder had not been removed in June 1995, the bladder 
cancer would have spread to his prostate. 

The veteran's service personnel records reflect that he had 
one year of service in Vietnam.  The veteran's service 
medical records are negative for bladder or prostate 
symptomatology or diagnosis, and the February 1973 service 
separation examination report is negative for bladder or 
prostate symptomatology or diagnosis. 

Post-service medical records include private and VA 
outpatient treatment records and a discharge summary of 
hospitalization.  Bladder cancer, diagnosed as muscle 
invasion transitional cell carcinoma of the bladder, was 
discovered in 1995, notably nearly 22 years after service 
separation.  In June 1995, the veteran underwent a radical 
cystoprostatectomy with continent urinary diversion.  A July 
1998 letter from Fray Marshall, M.D., indicates that when a 
bladder is removed for bladder cancer, "in general" the 
prostate is also removed because it is a "potential source 
of future transitional cell carcinoma or prostatic 
adenocarcinoma."  

During a personal hearing in May 1998, the veteran testified 
that in June 1995, he underwent a radical prostatectomy, 
which was the only operative intervention he has had for 
cancer, and he testified pertaining to subsequent treatment.  
In addition, he entered various contentions regarding the 
medical evidence of record.  The Board notes that at the 
hearing, and in writing, the veteran has indicated that 
"they" told him that in June 1995 he had carcinoma of the 
bladder that was spreading to the prostate.

The evidence cited to above clearly indicates that bladder 
cancer was not present in service or within one year after 
the veteran's discharge from service.  The disorder also is 
not among the chronic disorders for which the Secretary of VA 
has determined that a positive association with exposure to 
herbicide agents used in Vietnam exists.  Thus, service 
connection on any presumptive basis (to include on the basis 
of alleged exposure to Agent Orange in service) is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, even 
accepting as credible (for purposes of the well-grounded 
claim analysis) the veteran's assertions that he was exposed 
to herbicides in service, there is otherwise no competent 
medical evidence of a nexus between the veteran's bladder 
cancer, with resulting bladder removal, and his service, 
including claimed exposure to herbicides (Agent Orange) 
during service.  Hence, service connection for bladder cancer 
also may not be granted on a direct basis.

There also is no basis for a grant of service connection for 
prostate cancer.  Prostate cancer is among the diseases for 
which presumptive service connection due to herbicide 
exposure in Vietnam is available.  However, notwithstanding 
the veteran's assertions, the Board finds that there is no 
competent medical evidence that the veteran has prostate 
cancer, or that he had prostate cancer at any time prior to 
removal of the prostate in June 1995 due to bladder cancer.  
The letter from Dr. Marshall (which the veteran contends 
demonstrates prostate cancer) only shows, generically, that 
there is a possible relationship between bladder cancers and 
later developing prostate cancer.  However, the physician did 
not state that this veteran had ever developed prostate 
cancer; rather he indicated that the general purpose of the 
prostate removal is to prevent such "future" transitional 
cell carcinoma or prostatic adenocarcinoma from occurring.  
With regard to the veteran's contention that the June 1995 
operation report constitutes the required medical evidence 
that he had prostate cancer, that report in fact does not 
indicate that the veteran had prostate carcinoma; the report 
simply records that a prostate removal (prostatectomy) with 
continent urinary diversion was conducted.  In the absence of 
medical evidence of the claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 142-143 
(1992).

The Board acknowledges the veteran's sincere belief, 
expressed through his statements and testimony, that he had 
carcinoma of the prostate prior to the June 1995 removal of 
the prostate, and that prostate cancer and bladder cancer 
resulted from exposure to Agent Orange during service.  
However, it is the province of health care professionals to 
enter conclusions that require medical opinions, such as a 
diagnosis, or an opinion as to the relationship between a 
current disability and service.  As the veteran is a layman 
without the appropriate medical training and expertise, his 
opinion does not present a sufficient basis upon which to 
find these claims to be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also Stadin v. Brown, 8 
Vet. App. 280, 284 (1995) (layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the condition causing symptoms). Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Likewise, the veteran's 
assertions as to what physician's allegedly told him about 
the presence of prostate cancer do not constitute competent 
medical evidence to support the veteran's claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In the absence of competent medical evidence of any nexus 
between bladder cancer and service, to include alleged 
exposure to herbicides (Agent Orange) therein, and in the 
absence of competent medical evidence establishing that the 
veteran has, or ever has had, prostate cancer, the claims are 
not plausible.  As such, VA is under no duty to assist the 
veteran in developing the facts pertinent to either claim.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances that would put VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well ground either of the veteran's claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

As a final point, the Board notes that the RO appears to have 
denied the claim involving bladder cancer on the merits, and 
the claim involving prostate cancer as not well grounded.  
However, there is no prejudice to the veteran in the Board 
denying both claims as not well grounded.  Because the 
veteran has been advised of the legal requirement of 
submitting well-grounded claims, the criteria for 
establishing a claim for service connection as well grounded, 
and the basis for the denial of each claim, any duty to 
inform him of the type of evidence needed to support the 
claims has been met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette, 8 Vet. App. 77-78. 



ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for bladder cancer, including as due to 
herbicide (Agent Orange) exposure, is denied.

As evidence of a well-grounded claim has not submitted, 
service connection for prostate cancer, including as due to 
herbicide (Agent Orange) exposure, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

